
	

113 S2443 IS: Rape Survivor Child Custody Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2443
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Brown (for himself, Ms. Ayotte, Ms. Landrieu, Mrs. Gillibrand, Ms. Baldwin, Mrs. Shaheen, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to make grants to States that have in place laws that terminate the
			 parental rights of men who father children through rape.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Rape Survivor Child Custody
			 Act.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				Men who father children through rape should
			 be prohibited from visiting or having custody of those children.
			
				(2)
				Thousands of rape-related pregnancies occur annually in the United States.
			
				(3)
				A substantial number of women choose to
			 raise their child conceived through rape and, as a result, may face
			 custody
			 battles with their rapists.
			
				(4)
				Rape is one of the most under-prosecuted
			 serious crimes, with estimates of criminal conviction occurring in less
			 than 5
			 percent of rapes.
			
				(5)
				The clear and convincing evidence standard
			 is the most common standard for termination of parental rights among the
			 50
			 States, territories, and the District of Columbia.
			
				(6)
				The Supreme Court
			 established that the clear and convincing evidence standard satisfies due
			 process for allegations to terminate or restrict parental rights in
			 Santosky v.
			 Kramer (455 U.S. 745 (1982)).
			
				(7)
				Currently only 6 States have statutes
			 allowing rape survivors to petition for the termination of parental rights
			 of
			 the rapist based on clear and convincing evidence that the child was
			 conceived
			 through rape.
			
				(8)
				A rapist pursuing parental or custody
			 rights causes the survivor to have continued interaction with the rapist,
			 which
			 can have traumatic psychological effects on the survivor, and can make it
			 more
			 difficult for her to recover.
			
				(9)
				These traumatic effects on the mother can
			 severely negatively impact her ability to raise a healthy child.
			
				(10)
				Rapists may use the threat of pursuing
			 custody or parental rights to coerce survivors into not prosecuting rape,
			 or
			 otherwise harass, intimidate, or manipulate them.
			
			3.
			Grants
			 authorized
			The Attorney
			 General shall make grants to States that have in place a law that allows
			 the
			 mother of any child that was conceived through rape to seek court-ordered
			 termination of the parental rights of her rapist with regard to that
			 child,
			 which the court shall grant upon clear and convincing evidence of rape.
		
			4.
			Application
			A State seeking a grant under this Act shall
			 submit an application to the Attorney General at such time, in such
			 manner, and
			 containing such information as the Attorney General may reasonably
			 require,
			 including information about the law described in section 3.
		
			5.
			Grant
			 amount
			The amount of a grant
			 to a State under this Act shall be in an amount that is not greater than
			 10
			 percent of the average of the total amount of funding of the 3 most recent
			 awards that the State received under the following grant programs:
			
				(1)
				Part T of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg et
			 seq.) (commonly referred to as the STOP Violence Against Women Formula
			 Grant Program).
			
				(2)
				Section 41601 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 14043g) (commonly
			 referred to
			 as the Sexual Assault Services Program).
			
			6.
			Grant
			 term
			
				(a)
				In
			 general
				The term of a grant
			 under this Act shall be for one year.
			
				(b)
				Renewal
				A State that receives a grant under this
			 Act may submit an application for a renewal of such grant at such time, in
			 such
			 manner, and containing such information as the Attorney General may
			 reasonably
			 require.
			
				(c)
				Limit
				A
			 State may not receive a grant under this Act for more than 4 years.
			
			7.
			Uses of
			 funds
			A State that receives a
			 grant under this section shall use—
			
				(1)
				25 percent of such
			 funds for any of the permissible uses of funds under the grant program
			 described in paragraph (1) of section 5; and
			
				(2)
				75 percent of such
			 funds for any of the permissible uses of funds under the grant program
			 described in paragraph (2) of section 5.
			
			8.
			Termination
			 defined
			
				(a)
				In
			 general
				In this Act, the term
			 termination means, when used with respect to parental rights, a
			 complete and final termination of the parent’s right to custody of,
			 guardianship of, visitation with, access to, and inheritance from a
			 child.
			
				(b)
				Rule of
			 construction
				Nothing in this
			 section shall be construed to require a State, in order to receive a grant
			 under this Act, to have in place a law that terminates any obligation of a
			 person who fathered a child through rape to support the child.
			
			9.
			Authorization of
			 appropriations
			There is
			 authorized to be appropriated $5,000,000 for each of fiscal years 2014
			 through
			 2018.
		
